Citation Nr: 0512282	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

3.  Entitlement to service connection for a left hip 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1979 to October 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In June 1984, the RO denied service connection for a left 
hip disability and so informed the veteran that same month.  
The veteran disagreed, and a statement of the case was sent 
to him in October 1984.  He did not perfect his appeal and it 
became final. 

3.  An unappealed August 1994 determination by the RO found 
that no new and material evidence had been received to reopen 
the veteran's claim for service connection for a left hip 
disability.  The veteran was notified of the decision in 
September 1994, and he did not timely appeal.  That decision 
became final.   

4.  An unappealed March 2000 rating action found that no new 
and material evidence had been received to reopen the claim 
of service connection for a left hip disability.  The veteran 
was notified of the decision in April 2000, and he did not 
timely appeal.  That decision became final.

5.  Evidence received since the unappealed March 2000 rating 
action was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left hip disability, and raises a 
reasonable possibility of substantiating the claim.  

6.  The veteran was treated in service for left hip pain, and 
he has currently been diagnosed with a left hip disability.  
His current left hip disability is not shown by the objective 
medical evidence to be related to service.  

7.  An unappealed August 1994 determination by the RO denied 
service connection for a low back disability.  The veteran 
was notified of the decision in September 1994, and he did 
not timely appeal.  That decision became final.  

8.  A March 2000 unappealed rating action found that no new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a low back disability.  
The veteran was notified of the decision in April 2000 and he 
did not timely appeal.  That decision became final.  

9.  Evidence received since the March 2000 rating action was 
not previously of record; however it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, or raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed decision of March 2000, which found that 
no new and material evidence had been received to reopen a 
claim of entitlement to service connection for a left hip 
disability is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a left hip disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303(b) (2004).

4.  The unappealed decision of March 2000, which found that 
no new and material evidence had been received to reopen a 
claim of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004).  

5.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in July 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the July 2003 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
his claims for service connection was received in October 
2001, the amended regulation applies to this claim.  Under 
the amended version of 38 C.F.R. § 3.156(a), "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers. "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A Left Hip Disability

In June 1984, the RO denied service connection for a left hip 
disability and so informed the veteran that same month.  The 
veteran disagreed, and a statement of the case was sent to 
him in October 1984.  He did not perfect his appeal and it 
became final.  An unappealed August 1994 determination by the 
RO found that no new and material evidence had been received 
to reopen the veteran's claim for service connection for a 
left hip disability.  The veteran was notified of the 
decision in September 1994, and he did not timely appeal.  
That decision became final.   In March 2000, the RO found 
that no new and material evidence had been received to reopen 
the veteran's claim, and he was informed of this decision in 
April 2000 and he did not timely appeal.  That decision 
became final. 

In the instant case, the evidence on file at the time of the 
June 1984 rating decision included the veteran's service 
medical records, and a VA February 1984 examination report.  
The service medical records showed that the veteran was 
treated in service on several occasions for pain of the left 
hip.  On VA examination, the examiner diagnosed, pain in the 
area of the left ischium.  The RO denied the claim, finding 
that there was no left hip disability identified.  

In August 1994, the RO considered VA outpatient treatment 
records dated from July 1987 to January 1994, and VA hospital 
records for 1993.  The RO found that the evidence did not 
show a current left hip disability.   

In March 2000, the RO considered VA outpatient treatment 
records dated from August 1987 to January 2000.  The RO found 
that the evidence did not show that the veteran has a 
diagnosed left hip disability.  

The evidence received since the March 2000 denial includes a 
VA examination report dated in December 2001.  The examiner 
diagnosed chronic soft tissue strain of the left gluteal 
region.  The undersigned finds that the additional evidence 
which shows a diagnosed left hip disability, without weighing 
it against the totality of the evidence, relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Consequently, the legal standard for reopening has been met 
and the claim is reopened.  

Service Connection for a Left Hip Disability

The Evidence

The veteran's service medical records show that the veteran 
was treated for left hip pain in April 1983.  In August 1983, 
strain of the left ischial tuberosity was diagnosed. In 
September 1983, questionable ischial tuberosity was 
diagnosed.  At separation in October 1983, left ischial 
tuberosisty disease with pain on straight leg raising was 
noted.  

VA outpatient treatment records show that in December 1983, 
the veteran complained of pain in the upper left leg.  The 
cause was found to be undetermined.  The veteran was examined 
by VA in February 1984.  X-rays of the hip were normal.  The 
veteran complained of pain over the left ischium.  At 
extremes of straight leg raising, on the left, the veteran 
had pain.  The diagnosis was, pain in the area of the left 
ischium.  Outpatient treatment in March 1984 showed that X-
rays of the left hip were normal.  Treatment continued and in 
September 1985 an EMG was normal.  VA X-ray of September 1990 
shows the left hip to be within normal limits.  

The veteran was examined by VA in December 2001.  He reported 
that he injured his left hip in the military in 1983 while 
playing football.  He complained of pain in the left gluteal 
region which is constant and aggravated by walking and 
bending.  Tenderness of the left hip was noted on 
examination.  The diagnosis was, chronic soft tissue strain 
to the left gluteal area.  The examiner noted that the 
veteran's medical records had been reviewed.  The examiner 
noted that the veteran had had thorough medical evaluations.  
The examiner noted that the veteran has had injuries or 
trauma to the pelvis after active duty and that there is 
absolutely no relationship whatsoever between the veteran's 
current complaints and the incidents which occurred while on 
active duty.  

Discussion

In considering the evidence of record, the Board finds that 
service connection for a left hip disability is not 
warranted.  While there is evidence of left hip complaints in 
service, and a current finding of a chronic left soft tissue 
strain to the left gluteal area, a VA examiner has opined 
that the veteran's current complaints are absolutely not 
related to service.  This opinion was reached after examining 
the veteran and reviewing his medical records, and is 
supported by rationale.  It stands uncontradicted in the 
record and has great probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

To the extent that the veteran offers his own opinion that 
his left hip disability is related to his military service, 
the Board notes that his opinion is not probative on the 
issue.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his current 
complaints and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection and that the claim must be denied.  

A Low Back Disability

An unappealed August 1994 determination by the RO denied 
service connection for a low back disability.  The veteran 
was notified of the decision in September 1994, and he did 
not timely appeal.  That decision became final.  A March 2000 
unappealed rating action found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a low back disability.  The veteran 
was notified of the decision in April 2000 and he did not 
timely appeal.  That decision became final.  In order to 
reopen the claim, new and material evidence must be received.  

As noted above under the standard applicable to this claim, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The evidence considered by the RO in August 1994 consisted of 
the veteran's service medical records, VA outpatient 
treatment records dated from 1987 to 1994, VA hospitalization 
records dated in 1993 and a VA examination report dated in 
February 1984.  The service medical records showed that the 
veteran complained of back pain in 1983.  At separation, in 
October 1983, his spine was noted to be normal, and he denied 
a history of recurrent back pain.  A VA December 1983 X-ray 
report showed a congenital syndesmosis between the right 
transverse process of L5 and adjacent iliac wing and no 
evidence of fracture or dislocation.  
Hospitalization records showed a history of a back injury and 
outpatient treatment records showed a finding of back strain.  
The RO denied the claim, finding that the veteran had a 
constitutional or developmental abnormality not shown to be 
related to inservice trauma or disease.  

In March 2000, the RO considered VA outpatient treatment 
records from August 1987 to January 2000.  The RO found that 
the newly submitted evidence showed that the veteran has 
degenerative changes of the spine, but that there was nothing 
to show that the veteran had a back condition in service or 
that his current back disability is related to his military 
service.  The veteran did not timely appeal, and the decision 
became final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2004).  In order to reopen his claim, 
new and material evidence must be received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

Evidence received since the March 2000 RO decision includes 
VA treatment records beginning in 1983, and a VA examination 
report dated in December 2001.  The treatment records show 
that the veteran had complaints of low back pain, with 
diagnoses degenerative disc disease of the L4-5 interspace, 
confirmed by MRI in the 1990's.  

The December 2001 VA examination report shows that the 
veteran gave a history of the onset of low back pain 6 to 12 
months after leaving active duty.  He reported that after 
leaving the service, he did manual labor until about 7 to 8 
years prior.  The veteran complained of low back pain 
occasionally radiating into the right buttock.  Examination 
showed flexion to 75 degrees and extension to 15-20 degrees 
without apparent pain.  The examiner diagnosed soft tissue 
strain to the lumbar spine.  The examiner noted that he had 
reviewed the veteran's medical records and that the veteran 
had been extensively evaluated.  The examiner stated that he 
did not feel that the veteran's back complaints are directly 
related to the left hip muscle injury that he sustained while 
on active duty.  The examiner pointed out that the veteran 
was seen in 1992 on two occasions for back pain due to 
landscaping work.  It was opined that there is absolutely no 
relationship whatsoever between the veteran's current 
complaints and the incidents which occurred while on active 
duty.


Discussion

The Board has reviewed the evidence since the March 2000 
rating decision and finds that the evidence is cumulative and 
redundant in that it goes only to the issue of the current 
existence of a medical disability for the low back.  While 
this is necessary to establish service connection, the 
evidence of record in March 2000 1994 included medical 
records establishing that the veteran has a low back 
disability currently.  Thus the evidence does not relate to 
an unestablished fact necessary to substantiate the claim.  
Moreover, the additional medical records include a VA 
examination report that clearly states that the veteran's 
current disability is not related to his military service.  
As this evidence does not link current findings to service, 
but rather, affirmatively states that there is no 
relationship to service, it is not material evidence as it 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Thus the Board concludes that the evidence added to the 
claims folder is not new and material within the definition 
of 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156(a) 
(2004) because it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim; it is either 
cumulative of previously considered evidence, or is new, but 
is redundant of evidence previously of record; and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.
 





ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a left hip disability 
is reopened.  To this extent, the appeal is granted.  

Service connection for a left hip disability is denied. 

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


